DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group II (claims 41-43, 48, and 58-59), with traverse, in a reply filed on 11/30/2021.
Applicant's election with traverse of Group II (claims 41-43, 48, and 58-59) in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the grounds that while Borody teaches the instantly claimed microorganisms ([0063]), Borody does not specifically require the Acidaminococcus fermentans as presented in claims 41 and 59 and Borody also teaches an embodiment wherein Acidaminococcus fermentans is excluded from a composition ([0064] and [0292]). This is not found persuasive because Lack of Unity analysis is as to whether the technical feature (i.e. the composition comprising a manmade cryopreservation medium and Acidaminococcus fermentans and at least one of a second bacterial species) makes a contribution over the prior art regardless of whether a prior art reference also teaches embodiments wherein the technical feature is not present. Borody teaches a composition comprising Acidaminococcus fermentans and at least one of a second bacterial species ([0063]) and a cryoprotectant ([0277]). With respect to applicant’s argument that this composition was taught “as one of a very long laundry list of possible organisms that may be included in the composition”, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) and MPEP § 2131.02(II). With respect to applicant’s argument that Borody does not suggest that these organisms could have a protective effect during cryoprotection, Borody discloses a composition comprising the In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982), wherein the court has held that it did not matter if a composition from a list of twenty metal salts was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial. See MPEP § 2131.02(II). 
Applicant further argues that Borody uses stool and does not specifically disclose the Acidaminococcus species or a member of the Acidaminococcacaeae family. Acknowledgement is made that Borody does not specifically disclose the Acidaminococcus species or a member of the Acidaminococcacaeae family in the cited recitation of the stool. The disclosure of the Acidaminococcus species or a member of the Acidaminococcacaeae family is in the embodiment of the fecal microbiota preparation ([0063]). 
Applicant further argues that the technical feature of the first bacterial species being present between 10% - 50% of the total amount of bacteria in the bacterial mixture to confer cryoprotection to the second bacterial species in a bacterial mixture is a special technical feature due to Borody’s silence as to the concentration of the first bacterial species being present between 10%-50%. As discussed in the Requirement for Unity of Invention, routine optimization would render this range obvious and there exists a motivation to perform this routine optimization as Borody teaches the efficacious fecal microbiota transplantation methodology ([0003]). 
Applicant further argues that Borody does not teach the technical feature of the at least one second bacterial species comprising at least one of Faecalibacterium prausnitzii, Coprococcus comes, Dorea formicigenerans, Eubacterium contortum, Ruminococcus lactaris, Eubacterium rectale, Eubacterium eligens, Ruminococcus torques, Roseburia intestinalis, Anaerostipes hadrus, Blautia luti, Ruminococcus obeum, Blautia stercoris, Dorea longicatena, Clostridium spiroforme, Eubacterium desmolans, Clostridium aerotolerans, Clostridium lactatifermentans, Eubacterium hallii, Clostridium hylemonae, Roseburia inulinivorans, Roseburia hominis, and Roseburia faecis. As discussed previously, though Borody does not specifically teach this composition as currently drafted in the claims, Borody nevertheless teaches the composition in the recitation of an embodiment wherein the composition comprises one or more from the group consisting of Acidaminococcus fermentans (i.e. the first species) and Faecalibacterium prausnitzii, Coprococcus comes, Dorea formicigenerans, Ruminococcus lactaris, Eubacterium rectale, Eubacterium eligens, Ruminococcus torques, Anaerostipes hadrus, Ruminococcus obeum, and Eubacterium hallii ([0063]). 
Finally, applicant argues that restriction is improper because the PCT application from which the subject application claims the benefit did not result in a Lack of Unity rejection. Setting forth a Lack of Unity is not based upon whether or not the ISR noted a Lack of Unity, but rather is up to the discretion of the examiner, the Lack of Unity as presented is proper for at least the reasons discussed in the requirement mailed 10/07/2021 and the reasons discussed above.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-4, 9-10, 12-15, 38, and 60-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Claims 5-8, 11, 16-37, 39-40, and 49-57 are cancelled. Claims 41-43, 48, and 58-59 have been considered on the merits.  

Priority
	The instant application is a national stage entry of PCT/IB2018/000519 filed on 04/27/2018. The PCT application claims priority benefit of U.S. Provisional Application No. 62/491,739 filed on 04/28/2017, under 35 U.S.C. 119(e). 


Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figure 2 fails to show the black arrow as described in the specification ([7]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Furthermore, the drawings are objected to under 37 C.F.R. 1.84(b)(1) because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto-radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, and crystalline structures. In the instant case, a photograph is not the only practicable medium for illustrating the claimed invention. Moreover, the photograph is not of sufficient quality so that all details in the photograph are reproducible in the printed patent.
Applicant is advised that under 37 C.F.R. 1.81(a), drawings are only required where necessary for the understanding of the subject matter to be patented. The single-stage chemostat vessel (Figures 1A and 1B) and double flask apparatus (Figure 2) are not found to be necessary for the understanding the subject matter to be patented and are instead illustrative of experimental procedures performed by the inventors. 
If applicant decides to maintain the drawings in the Application, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Objections
Claims 41, 42, and 59 are objected to because of the following informality: the instant claims recite the term “manmade”. Claim 41 (lines 2, 9, 10, and 12), claim 42 (line 3), and claim 59 (lines 3, 11, 12, and 14) should be amended to include a hyphen between the words “man” and “made” such that each claim properly reads “man-made”.
Claim 58 is objected to because of the following informality:  the instant claim recites "further comprising pharmaceutically acceptable excipient". The article "a" should directly pr Appropriate correction is required.

Claim Interpretation
	Claim 59 recites “a pharmaceutical composition” in the preamble. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claim will be applied under 35 U.S.C. 102 and 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 41-43, 48, and 58-59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 41 recites the limitations "the manmade cryopreservation formulation" in lines 9, 10, and 1.  There is insufficient antecedent basis for these limitations in the claim. Uncertainty arises as these limitations could be referring to the cryopreservation formulation in line 1 of the instant claim or the manmade cryopreservation medium in line 2 of the instant claim. 
Claim 42 recites the limitation "the manmade cryopreservation formulation" in lines 3-4 and is similarly rejected. 
Claims 43, 48, and 58 are rejected due to their dependency on claim 41.
Claim 59 recites the limitations "the manmade cryopreservation formulation" in lines 11, 12, and 14-15. There is insufficient antecedent basis for these limitations in the claim. Uncertainty arises as these limitations could be referring to the cryopreservation formulation in line 1 of the instant claim or the manmade cryopreservation medium in line 3 of the instant claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-43, 48, and 58-59 are rejected under 35 U.S.C. 103 as obvious over Borody I (US 2016/0331791 A1), as evidenced by Borody II (US 2004/0028689 A1).
Borody I teaches compositions for gastric, gastrointestinal, and/or colonic treatments and methods for making, storing, and using them (abstract). In alternative embodiments, provided are compositions, used for gastric, gastrointestinal and/or colonic treatments or lavage and methods for making, storing and using them, including storage. In alternative embodiments, compositions provided are used for the stabilization, amelioration, treatment and/or prevention of constipation, for the treatment of abdominal pain, particularly non-specific abdominal pain, and diarrhea, including diarrhea caused by a drug side effect, a psychological condition, a disease or a condition such as autism, Crohn's Disease, a poison, a toxin or an infection ([0002]). 
Regarding claims 41 and 59, the instant claims are drawn to compositions comprising a cryopreservation formulation, comprising a mixture of bacterial species in a manmade cryopreservation medium. 
Borody I teaches a purified or reconstituted fecal bacterial mixture (i.e. a mixture of bacterial species)([0063]). Borody I further teaches that the compositions of the invention can comprise cryoprotectants (i.e. a cryoprotective composition)([0277]). Borody I defines cryoprotectants as comprising substances such as polyethylene glycol (PEG), dimethyl sulfoxide (DMSO), or glycerol ([0039]). These cryoprotectants read on “manmade cryopreservation medium” as applicant recites preferred embodiments of the “manmade cryopreservation medium” wherein the cryoprotectant medium comprises at least one of glycerol, PEG, and DMSO (specification, [44]).
With respect to the mixture comprising a first bacterial species, wherein the first bacterial species is Acidaminococcus intestini or Acidaminococcus fermentans and at least one of a second bacterial species, Borody I teaches a mixture comprising Acidaminococcus fermentans i.e. the first bacterial species) and microorganisms such as Faecalibacterium prausnitzii (i.e. at least one of a second bacterial species)([0063]). While Borody I does not teach the elements of this composition as “the first bacterial species” and “the second bacterial species”, a reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). MPEP § 2131.02(III).
The instant claims recite the first bacterial species being present in the cryopreservation formulation in an amount sufficient to confer cryoprotection to the at least one of the second bacterial species upon reconstitution of the manmade cryopreservation formulation and wherein the manmade cryopreservation formulation after reconstitution exhibits at least 10x increased bacterial proliferation of the at least one of the second bacterial species in a bacterial proliferation assay relative to bacterial proliferation of a manmade cryopreservation formulation after reconstitution comprising the at least one of the second bacterial species absent the first bacterial species. An example of the amount is provided within the specification as 10-50% of the total amount of bacteria in the bacterial mixture ([0012]). The instant limitation is therefore drawn to the concentration of the first bacterial species. 
As discussed above, Borody I teaches a composition comprising a first bacterial species (i.e. Acidaminococcus fermentans) and a second bacterial species (e.g. Faecalibacterium prausnitzii).
Borody I is silent as to the concentration of the first bacterial species. 
Arriving at a composition comprising the first or second bacterial species taught by Borody I at a concentration not explicitly described is merely a result of routine experimentation i.e. relative percentages of flora) that resembles a normal human fecal flora ([0067]). Borody II demonstrates relative percentages of normal human fecal flora (Table I) which would aid in the preparation of the compositions taught by Borody I wherein said compositions comprise flora in proportional content that resembles a normal human fecal flora. When preparing a composition comprising fecal flora taught by Borody I but not consisting of every organism in normal fecal flora (e.g. a mixture of Acidaminococcus fermentans and a second bacterial species), routine experimentation and optimization would need to be performed to determine the proportional content of each species which resembles normal healthy human fecal flora. It would be beneficial to make a bacterial composition that resembles normal health human fecal flora as Borody II teaches that abnormal distribution of microflora is associated with mammalian diseases (abstract and [0001]). Such experimentation and optimization may result in a composition in which the first or second bacterial species are present at a certain concentration, such as in between 10% and 50%, to use in the efficacious fecal transplantation methodology disclosed by Borody I ([0003]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II)(A).
As discussed above, Borody I teaches cryoprotection of bacterial species in a cryopreservation medium.
Borody I is silent as to the cryoprotective characteristics of the first bacterial species recited in component b) of the instant claims. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP § 2143(I)(G).
With respect to the pharmaceutically acceptable excipient recited in claim 59, Borody I teaches the composition can be provided together with a pharmaceutically acceptable carrier and the pharmaceutically acceptable carrier refers to compositions such as excipients (i.e. a pharmaceutically acceptable excipient)([0076]). As discussed in the claim interpretation, the recitation of “a pharmaceutical composition” in the preamble of claim 59 is drawn to its intended use. Nevertheless, Borody I teaches a pharmaceutical composition ([0076]).
Therefore, the teachings of Borody I render obvious the instant claims in view of Borody II.
Regarding claim 42, as discussed above, claim 41 is found obvious over Borody I in view of Borody II. The instant claim further limits the amount of the first bacterial species to between 10% and 50% of the total amount of bacteria in the cryopreservation formulation. 

However, as discussed above, Borody I teaches cryoprotective compositions and determining the optimum conditions which more efficiently confer cryoprotection is a routine optimization.  One in the art would be motivated to create such a composition comprising the first bacterial species in between 10% and 50% to use in the efficacious fecal transplantation methodology disclosed by Borody I ([0003]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II)(A).
Regarding claim 43, as discussed above, claim 41 is found obvious over Borody I in view of Borody II. The instant claim limits the bacterial proliferation assay to a bacterial plating assay. The bacterial proliferation assay and bacterial plating assay do not confer any structural feature on the claimed composition. Borody I teaches an embodiment wherein bacterial cell viability is assessed by counting the number of colonies on an agar plate ([0038]) reading on “bacterial plating assay”. This conclusion is supported by applicant’s teaching that bacterial proliferation assays can be direct plate counts on agar ([104]). 
Regarding claim 48, as discussed above, claim 41 is found obvious over Borody I in view of Borody II. The instant claim limits the at least one of the second bacterial species to at least one of Faecalibacterium prausnitzii, Coprococcus comes, Dorea formicigenerans, Eubacterium contortum, Ruminococcus lactaris, Eubacterium rectale, Eubacterium eligens, Ruminococcus torques, Roseburia intestinalis, Anaerostipes hadrus, Blautia luti, Ruminococcus obeum, Blautia stercoris, Dorea longicatena, Clostridium spiroforme, Eubacterium desmolans, Clostridium aerotolerans, Clostridium lactatifermentans, Eubacterium hallii, Clostridium hylemonae, Roseburia inulinivorans, Roseburia hominis, and Roseburia faecis. Borody I teaches Faecalibacterium prausnitzii, Coprococcus comes, Dorea formicigenerans, Ruminococcus lactaris, Eubacterium rectale, Eubacterium eligens, Ruminococcus torques, Anaerostipes hadrus, and Eubacterium hallii ([0063]). Borody I makes obvious the second bacterial species being Eubacterium contortum, Roseburia intestinalis, Blautia luti, Blautia stercoris, Dorea longicatena, Clostridium spiroforme, Eubacterium desmolans, Clostridium aerotolerans, Clostridium lactatifermentans, Clostridium hylemonae, Roseburia inulinivorans, Roseburia hominis, and Roseburia faecis by teaching an embodiment wherein the fecal microbiota preparation comprises microorganisms from the group consisting of Acidaminococcus (i.e. the first bacterial species) and Blautia, Clostridium, Dorea, Eubacterium, or Roseburia ([0063]) from which the species recited in the instant claim can at once be envisaged. See MPEP § 2131.02(III). 
	Regarding claim 58, as discussed above, claim 41 is found obvious over Borody I in view of Borody II. The instant claim is drawn to the composition further comprising a pharmaceutically acceptable excipient. Borody I teaches the composition can be provided together with a pharmaceutically acceptable carrier and the pharmaceutically acceptable carrier refers to compositions such as excipients (i.e. a pharmaceutically acceptable excipient)([0076]).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651